Title: From William Cranch to Abigail Smith Adams, 16 November 1811
From: Cranch, William
To: Adams, Abigail Smith



Washington Novr. 16th. 1811.

I have not words, my dear Aunt, to express my gratitude for your kind and consoling letter of the 25th. ulto.—It was, as I wished, minute and particular respecting the last moments of my dear and venerable parents. Mr. Norton’s letters having been directed to George town remain’d there some days, so that your letter was contain’d the first information I received of the death of my mother, except the notice in the centinel of Octr. 19th.—
I am very thankful that neither of my dear parents was left to linger out a solitary existence. We could not have prayed for that the scene should close with more serenity. Death seems to have come without his terrors. The extraordinary exhiliration of spirits which illumined the last days of my mother, seems to have been kindly order’d to cheer and brighten those of my father, and to bear him up untill the time appointed for both to drop into the tomb. I am sure their prayers must have been heard and answer’d.
I thank you my dear Aunt, I thank you my dear and venerated Uncle, for all your tenderness to them in their dying moments—I thank their friends for the testimonies of respect with which they were born to the tomb.—I thank the Revd. Mr. Whitney for his prayers & Eulogy; and I thank my God that we have so many consolations under our bereavement.
I have requested my sister to thank our brother Daniel Greenleaf for the important services he render’d, as well as for all his kindness and attentions.
My excellent nephew R. C. Norton, I knew, would do all in his power to mitigate the calamity. His heart is good, and he has a solidity and firmness of character that inspire confidence. He is much respected here among his acquaintance.
I am thankful that my sister has been supported through these trying scenes. The weight of the affliction falls heavier upon her than upon any of us.
I was sorry to hear of Mrs. Smith’s affliction. I hope the painful operation she has suffer’d may effect her cure. Please to present her my respectful & affectionate remembrance and assure her of my sympathy.
I heard transiently that Mrs. C. Adams is out of health. I hope and trust the information is not correct, as it has not been mentioned in any of my letters. Please to present her my respects—and to the rest of the family my affectionate remembrance.
I hope my Uncle’s leg is heal’d and that he enjoys good health—present him my most grateful acknowledgments.
What can I say, or what can I render to you, my dear Aunt, for your kind offer to supply the place of my departed parent? You have already been a parent to me. You have always taken a parent’s interest & solicitude in my welfare and felt a parents solicitude for my happiness. I needed no assurances. I have always seen and felt it. But did I not know that you live, not for yourself, but for the happiness of others, and that your happiness consists in making others happy, I could not consent to add to your cares, your anxieties and your troubles (of which you have so many which the world knows not of) by accepting this nearer relation which you so kindly offer. In accepting it I shall only ask for the benefit of your inestimable advice in any domestic concerns should they require it. And if it shall please heaven to put  afford me an opportunity of making some poor return for all your kindness to our family I shall be more than happy.
The session of the court, the removal of my family, & the bustle occasioned by the meeting of Congress must apologize for my not having sooner answer’d by your letter.
I have received R.C. Norton’s of the 8th. and my sisters of the 11th. instant.
With truly filial affection, and with most unfeigned Gratitude, I am, my dear Aunt, your dutiful & obliged / Nephew
W. Cranch